January 15, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           JOSE CISNADO AND JUANITA J. CISNADO, Appellants

NO. 14-12-00028-CV                          V.

  SHADY OAK ESTATES HOMEOWNER’S ASSOCIATION, INC., Appellee
               ________________________________

       This cause, an appeal from the judgment in favor of appellee, Shady Oak
Estates Homeowner's Association, Inc., signed, October 6, 2011, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellants, Jose Cisnado and Juanita J. Cisnado, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.